Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 1 of 109

   

DEFENDANT - SMF
EXHIBIT 8
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 2 of 109

 

ie & BEFORE THE STATE CIVIL SERVICE

COMMISSION

* * kk * * * * *

IN RE: NANCY E. LEWEN vs. DEPARTMENT
OF MILITARY VETERANS AFFAIRS

Appeal No. 28947

* * * * * * * *

if
BEFORE: David Zurn, Ce

 

 

 

 

4 HEARING: Monday, June 13, 2016
v 9:33 a.m,
LOCATION: Pennsylvania Soldiers’ and
Sailors’ Home
Conference Room, 2nd Ficoor
560 East Third Street
Erie, PA 16507
Reporter: Shannon GC. Fortsch
Any reproduction of this transcript
is prohibited without authorization
“ae by the certifying agency.

 

 

 

Sargent’ s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 3 of 109

 

 

1 . APPEARANCE S

3 NANCY LEWEN, PRO SE

4 FOR APPELLANT

6 STEPHEN Jd. BUSHINSKI, ESQUIRE

7 Office of Chief Counsel

8 Department of Military and Veterans
9 Affairs |

10)...Budiding 7736

 

 

 

 

 

   

11 Fort In
12 Annville, PA 17003-5002

13 COUNSEL FOR APPOINTING AUTHORITY

15 ALSO PRESENT:

16 DENISE STOVALL

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 4 of 109

 

 

 

3
1 INDEX TO COMMISSION EXHIBITS
2 . IDENTIFIED & ADMITTED
3 A 3/2/16 Letter | 8
4 B 3/14/16 Letter 10
5 Cc Appeal Request Form 10
6 D 5/5/16 Notice of Public
7 Hearing Li
g D-1 Appellant’s UPS Proof
9] of Delivery 12

 

 

12 D-3 Notice of Public

13 Hearing 13
14 .
15
16
17
18
19
20
21
22 |
23
24
25

 

 

 

Sargent'’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 5 of 109

 

 

1 I N DE & rt Oo Ww.m6rié’é?éinNni gis Ss i&G 5
2 , DIRECT CROSS REDIRECT RECROSS
3 FOR - APPOINTING

 

 

4 AUTHORITY:

5 Bryan

6 Bender 22 85 “= ---
7 Barry

g) Blasic 88 “412i 132 ---
9 Brian

16 Skinner 136 4 mon ee

 

12) Hamm 147 162. aoe “=

13 Kathleen

 

 

14 Wilcox 172 179 + a+
145
16 FOR - APPELLANT:

17 None
18
-19
20
21
22
23
24
25

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 6 of 109

“a GH Oo Bm WW Nh

  

i2
13
14
15
16
1?
18
19
20
21
. 22
23
24
25

 

 

FOR -

INDEX TO EXHIBITS

TDENTIFIED

APPOINTING

AUTHORITY:

L =

>

Facebook Posts 18
3/7/16 E-mails &
Facebook Posts 35
Standard of Conduct

& Work Rules : 45

Governor’s Office

 

ADMITTED

8 6

86

86

 

 

Harassment Executive

Order 46
Governor's Office
Sexual Harassment
Management Directive 48
DMVA Prohibition of
Sexual Harassment - 48
DMVA Workplace Violence
& Bullying Prevention
Policy 48
Governor’s Office
Workplace Violence

Management Directive 48

8 6

86

86

86

8B 6

 

Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 7 of 109

 

 

 

6
\ 1 INDEX TO EXHIBITS {cont’ a}
2 IDENTIFIED ADMITTED
3 FOR - APPOINTING

 

a| AUTHORITY:

5 9 - Governor’s Office

6 If Acceptable Use

7 Management

8 Directive 49 8 6
9 10 = - 2/6/16 E-mail 97 133

  

 

3/2/16 B-mail

 
 

 
 

 

12 13 - (“12/15/15 Letter 138 146
13 14 - 2/14/16 Written |

\ 14 Reprimand 138 146
15 15 - Fraining Course
16 Log : 141 146
1? 16 - Standard of
18 Conduct & Work
19 Rule Signature 140 146
20 17 = IT nmployee
21 Agreement 143 146
22 18 - Ms. Lewen's
23 Written
24 Statement 151 “-*
25

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 8 of 109

ao FT me Ww NM Fe

 

12

13
14
15
16
17
18
19
20
. 2h
22
23
24
25

 

INDEX TO EXHIBITS ({cont’d}

IDENTIFIED ADMITTED

FOR - APPOINTING

 

AUTHORITY:

i9 - Commonwealth of
Pennsylvania
Witness

Statement 155 170

20 - Ms. Lewen’s

 

 

Facebook Page 176 188

 

 

FOR - APPELLANT:
1 - Facebook Posts 19 - Be*
2 - Dating Site

Profile 127 133

‘Exhibit Not Attached

 

 

Sargent’s Court Reporting Service, Inc,
(814) 536-8908

 

 
  
   

 
 

Case 1:17-cv-
7-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 9 of 109

 

 

 

 

 

 

1 p ROC E£ B p IN G 5

? ee
3 HEARING OFFICER:

4 Good morning all. My

5 name is David 4urn. rim a Hearing

6 officer for the State civil Service

7 Commission. Tim a previous

8 Commissioner and I get my standing from
9 that. so bear with me. t don’t have a

qo}..lot.of these cases oF late, so we'll

 

11 “ry

 

12 expeditiously as possible. We'll open

13 rhe nearing in the appeal of Nancy

14 Lewen versus the Department of Military
45 ang Veterans Affairs.

16| (3/2/16 Letter ~~

17 ; produced, marked for

18 gagentification and

i9 admitted into evidence’ as
20 Commission Bxhibit A.)

al HEARING OFFICER:

22 ' And the Commission will
23 put on as Commission Exhibit A a jetter

24 dated March 2, 2016 addressed to Ms.

25 zpewen advising her of being suspended

L_

 

 

 

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 10 of 109

 

 

 

 

 

pending investigation from her
permanent Civil Service licensed
practical nurse position at the
Pennsylvania Soldiers’ and Sailors'
Home effective March 2 of 2016.

The letter goes’ on to
explain that in addition to the aspects
of returning her property and so on
that she not be permitted on the

grounds of Pennsylvania State ~~~

 

 

Home until explicit permission is

granted by the Commonweaith or human
resource officer.

The letter also goes. on
to explain that Ms. Lewen has certain
rights and responsibilities under this
aspect including the right to appeal to
the State Civil Service Commission
signed by Barbara L,. Raymond,
Commandant Pennsylvania Soldiers’ and
Sailors' Home on behalf of the
Honorable Anthony Jd. Carrelli,
Brigadier General, Pennsylvania Air

National Guard, Acting Adjutant

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Ca :17-cv-
se 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 11 of 109

 

 

 

 

 

 

 

 

 

 

10
1 General.
2 (3/14/16 Letter ~~
3 | produced, marked for
4 , identification and
5 ' admitted into evidence as
6 . Commission Exhibit B.)
7 , HEARING OFFICER:
8 Commission Exhibit B is ae

9 letter dated March 14, 2016 advising

  
     
 

10). Ms...Lewen that he is being --7 she is

 

12 permanent Civil Service Licensed LPN at

13 the pennsylvania Soldiers’ and Sailors’
\ . 14 Home. Again, the Letter goes on to

15 explain Ms. Lewen’s rights and

16 responsibilities under this including

171 the aspect of the right to appeal this

 

 

 

 

ig! to the State civil service Commission.
19 (Appeal Request Form 7-7
20 produced, marked for

2. . identification and

22 admitted into evidence as
23 Commission exhibit Cc.)

24 Lo HEARING OFFICER:

25 , Commission Exhibit C is

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 12 of 109

—

wo ff SY HGH Oo Se hUh&DLUDN

 

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

11
the appeal request form from Ms. Lewen
in which she appeals both her
suspension, her pending investigation
and her suspension, that she gets
reinstated to her position and
expungement of all records, which
inciudes full back pay.

Ms. Lewen also states

some reasons claiming discrimination,

but there is not sufficient explanation

    

that this Commission --- this hearing

will be heard under 951{(a) only.

(5/5/16 Notice of Public

Hearing -- produced,

marked for identification

and admitted into
evidence as Commission

Exhibit D.)

HEARING OFFICER:

And Commission Exhibit D
is a notice of public hearing dated May
5, 2016, scheduling notice is sent to
Ms. Lewen and the Department of.

Military and Veterans Affairs advising

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 1:17-cv- -
v-00148-SPB Document 115-1 Filed 06/10/20 Page 13 of 109

 

 

 

 

12
1 poth parties the hearing has been
2 scheduled for today’s date, Monday,
3 Sune ‘13th, 9:30 a.m. here in the
4 pennsylvania Soldiers' and gailors'
5 Home, conference room on the second
6 floor.
7 phe issue to pe heard are
8 Ms. Lewen’s suspension pending
9 investigation and removal from her

   

position as. a Licensed practical nurse

 

 

 

  

12 regular status.

 
 

- 12 be held undexr 95i(a) where the purden
13 of proof rests with the Appointing

14 Authority.

15 (Appeliant’s UPS Proof of
16 Delivery 77 produced,
17 marked for ,dentification
18 and admitted into

19 evidence as Commission

20 Exhibit D-1.)

21 . HEARING OFFICER:

22 Commission Exhibit D-1t is
23 a UPS proof of delivery to Ms. Lewen-
24 (Appointing Authority’ ®

25 UPS Proof of Delivery ~~

 

 

 

 

 

 

 

Sargent’s court Reporting Service, inc.
(814) 536-8908
 
 

”

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 14 of 109

mo Ww ho ee

~~ mA OA

 

 

13
produced, marked for
identification and
admitted into evidence as
Commission Exhibit D-2.)
HEARING OFFICER:

And Commission Exhibit
D-2 is a similar notice from UPS
advising the Veterans Affairs of

today’s hearing.

(Notice, of Public Hearing

 

  
   

f

= produce
identification and

admitted into evidence as

Commission Exhibit p-3.)

HEARING OFFICER:

Commission Exhibit D-3 is
the required notice of public hearing
advising the public of today’s hearing.
The Commission will recognize Steven J.
Bushinski. I?ll get that straight
sooner or later. Bushinski, Esquire
representing the Department of Military
and Veterans Affairs. And, Ms. Lewen,
you are representing yourself; is that \

correct?

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv- -
v-00148-SPB Document 115-1 Filed 06/10/20 Page 15 of 109

 

 

 

 

14
: 1 MS. LEWEN:
2 Right.
3 HEARING OFFICER:
A The burden is under -"7

5 is for the Department of Military and
6 Yeterans Affairs and as such we’ re

going to ask Mr. Bushinski t° please

 

7
8 start his hearing.
9

ATTORNEY BUSHINSKI:

 

   
   

_ Thank you, Mr. Zuxcn. Mr.

   

14 Zurn, befo “y get, Lue

   

12 part of my hearing I would like to talk
13 bo you about a possible joint exhibit
14}. that Ms. Lewen and I would introduce.

15 Many of the allegations that were

16 lodged against Ms. Lewen, the evidence
47 was in the nature of posts on social
18 media site, Facebook. .

19 ang while 1 had several

20 of these posts chey were provided to me
2. by one of my witnesses who will testify
22 coday. Ms.- Lewen has: pointed out that
23 the record was rather incomplete. We
24 didn’t have everything and she

25 expressed concerns that the posts that

Sargent’s court Reporting Service, Inc.
(814) 536-8908

 

 

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 16 of 109

wo HN

>

5
6
7
8
9

 

 

15
I was able to provide wovld be taken
out of context and i agree with her. I
mean, we need to have a complete and
full record.

So Ms. Lewen obligingly
printed out all Facebook posts that she
had in her conversations with the
witness whose name is Barry Blasic.

And she provided them to me and she

even numbered the pages and very ~--

 

 

12

13
14
15
16
17
18
19
20
2i
22
23
24
29

 

-~-- so that we covld make easy
reference to particular parts of the
Facebook posts.

So I’ve discussed this
with Ms. Lewen and I think that she
would probably be agreeable that we
enter the Facebook posts, the complete
record of them, as a joint exhibit. I
believe that she will agree that they
are authentic, that they are complete.
She hasn’t altered them in any way,
shape or form and they’re best evidence
possible of Facebook posts,

MS. LEWEN:

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 17 of 109

 

 

 

16
1 yes, I do. That’s what I
2 have here. T mean, just in case you
3 hadn‘t, f brought them.
4 ATTORNEY BUSHINSKI:
5 go if that’s agreeable
6 to -7-7.
7 HEARING OFFICER:
8 If it’s agreeable to both
9 parties to pring it in in that form,

  

 

tainly the Commission will take it

 

    

 

a1] ain in that for

12 that as a joint exhibit?

13] ATTORNEY BUSHINSKT:

14 That's correct. Let me

15 show it to Ms. Lewen first so she sees
16 that I’m showing ~-77 t would be

17 entering the compiete exhibit and ifve
18 altered nothing as well because T copy
19]; --- # haven't had a chance to 99 over

20 this with her at this -"" prior to the

21 hearing.
22 MS. LEWEN:

23 -petually, what I‘m not
24 seeing in yout copy is the highlighted

25 parts where I had referenced

 

 

 

Sargent’s Court Reporting service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 18 of 109

 

 

17

making ----

ATTORNEY BUSHINSKI:

They didn’t copy well.
You would actually see them if you
looked real close. They’ re slightly
shaded, but during the hearing I’m sure
that you can, you know, point to them
directly and emphasize it yourself.

Simply put, yellow highlighting doesn’t

copy well.

 

12

13
14
i5
16
17
18
19
20
21
22
23
24
25

 

  

Yeah. tT had mine done by
Staples and it came out like this
(indicating), but it came out.

ATTORNEY BUSHINSKI:

Yes. I prefer to
introduce mine because I don’t want to
emphasize any particular part of the
Facebook posts and --~ is that
agreeable?

MS. LEWENR:

As long as it’s on there,
yeah. Yes.

ATTORNEY BUSHINSKI:

I will represent that it

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 19 of 109

 

 

     

 

as complete

given to me.

18
in form that Ms. Lewen had
MS. UBWEN:
T trust you. I believe
HEARING OFFICER:
All right. Thank you: I

appreciate it, Ms. Lewen, that you

agree to this. Shall we mark that

Exhibit AA-1?

AA-1?

HEARING OFFICER:

Yes. And perhaps you are

going to bring this Forth as your first

exhibit, Ms.

about ~"7-

AA-1i and, AP~

Lewen?
MS. LEWEN:

Yes. We had e-mailed

so then let’s mark it
1.
{Pacehbook Posts -7~

‘produced and marked for

gdentification as

 

 

 

 

Sargent’s court Reporting Service, Inc.

(814) 536-8908

 

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 20 of 109

 

19
Appointing Authority ,
Exhibit Number 1.}

(Facebook Posts --

m GW BM

produced and marked for
identification as

Appéliant Bxhibit Number

1 A wm

1.)

co

ATTORNEY BUSHINSKI:

9 ; And AP-1l.

   

HEARING OFFICER:

    

 

 

 

 

12 are agreeable to this exhibit.
13 ATTORNEY BUSHINSKLI:
14 Very good.
15 HEARING OFFICER:
16 Okay.
17 ATTORNEY BUSHINSKi:
18 All right. I’m just

19 going to mark this quickly so that If

 

20 can give Ms, Lewen a copy.

21 «HEARING OFFICER:

22 It’s a lot of hearsay.

23 As long as you agree on it being made a

244 part of the record we’re going to put

25 ito oan.

 

 

 

Sargent’s Court Reporting Service, Inc.
. (814) 536-8908
Case 1:17-cv-
7-Cv-00148-SPB Document 115-1 Filed 06/10/20 Page 21 of 109

 

20

ATTORNEY BUSHINSKI:

Here’s your copy.

w NM

MS. LEWEN:

I had actually filed a

=

5 motion to suppress this hearsay and

6 they denied it. tT have a copy of that
7 here. Fhe Commission denied it, but

8 then ~-77: | |

9 | HEARING OFFICER:

HEARING Osta

 

Well, this is agreeable

 

 
 

 

12 MS. LEWEN:

13 It's agreeable as tong as
( 14 a complete record is submitted.

15 HEARING OFFICER:

16 Exactly that, yes.

17 ATTORNEY BUSHINSKI:?

18 Mark all of them like

19 this AA-1 and AP-1. All right. T'il

20 cail my first witness, Mr. Bryan

21 Bender.

 

 

22) MR, BENDER:
23 Sic, where would you like
24 me to sit?
25 HEARING OFFICER:
|

 

Sargent’s Court Reporting Sarvice, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 22 of 109

an uo Wm: W& bo

J]

   
 

12

13

“415
16
1?
18
19
20
24.
22
23
24
25

 

 

21

I'm going to have you sit
up there, but I’m going to ask you to
stand for just a moment, Mr, Bender.
Would you raise your right hand, sir?
BRYAN BENDER, HAVING FIRST BREN DULY
SWORN, TESTIFIED AS FOLLOWS:

HEARING OFFICER:

Thank you. Please be

record, your name, spelling your last

name?
A. My name is Bryan Bender,
B-R-Y-A-N, B-E-N-D-E-R.
HEARING OFFICER}
And, Mr. Bender, you/’re
employed by the State ~~~?
A. Yeah, Department of Military and
Veterans Affairs.
HEARING OFFICER:
Veterans Affairs, yes.
And your position, six, is?
A. i'm a HR Analyst 3.

HEARING OFFICER;

 

Sargent’s Court Reporting Service, Inc.
(814} 536-8908

 
Case 1:17-cv- -
00148-SPB Document 115-1 Filed 06/10/20 Page 23 of 109

 

 

 

 

 

 

 

 

22
Ly You’ re specifically here
2 at Soldiers’ and Sailors' Home?
3 A. No, I work out of Fort
4 Indiantown Gap in Annville,
5 pennsylvania in our headquarters
6 office.
7 HEARINGS OFFICER:
8 Okay. Bli right. Thank
9 you, Mr. Bender. and do you have a

 
   

woes of. work i ng ti tie 2

   

 

HEARING OFFICER:

12

13 okay. Thank you. You
: 14 may proceed, Mr. pushinski-.

15 | ATTORNEY BUSHINSKI:

16 Thank your Mr. 4urn.-

LT y DIRECT RXAMINATION

18 BY ATTORNEY BUSHINSKI: '

19 Q. Mr. Bender, let’s talk briefly

20 apout the duties of a Labor Relations

21 Analyst- In the course of your duties
22 as a Labor Relations Analyst with the.
23 Department of Military and Veterans

24 Affairs are you sometimes called upon

25 to investigate allegations of employee

 

 

 

 

 

Sargent’s court Reporting Service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 24 of 109

 

23

1 misconduct?

2 A. Yes.

3 Q. Do you sometimes review

4 recommendations for the imposition of

5 discipline from the state veterans’

6 homes operated by the Department of

7 Military and Veterans Affairs?

8 A. Yes, I do.

3 Qo. And do you also actually take

10] part in the decision making process ae

  
  

 
 

12 particular cases?
13 A. Yes, I do.
14|  Q. Let’s taik a Little bit about
15 DMVA s0 the Commission knows exactiy
16 the nature of our organization. Is the

17 Department of Military and Veterans

18 Affairs an instrumentality of the

19 Commonwealth of Pennsylvania?

20 A. | Yes, it is. . |

21 oO, And does DMVA --- which is the
22 acronym for Department of Military and
23| Veterans Affairs. Does DMVA operate
24 veterans’ homes in the Commonwealth of
25 Pennsylvania?

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 25 of 109

 

 

 

 

a mH

8
9

 
  
 
 

il
12
13
14
15
16
Li?
18
19
20
21
22
23
24

25

 

=

24
A. Yes, six of them.
QO. Are personnel who work at these
state veterans’ homes, are they
considered to pe employees of the
commonwealth of pennsylvania?
A. They are.
QO. and they‘’re also considered to
be employecs of that particular state

yeterans’ home?

   

cok 2.8

 

 

Q

to say that oF it’s proper to say that
they’ re both DMVA employees and

employees of the state yetexrans’ home?

A. That would be correct.
Q. And the pennsylvania Soldiers'
and Sailors' Home where we are situated

now, that is a state veterans’ home
operated by DMVA?

A. yes, it is.

Q. Do you know when Nancy Lewen was

first hired at PSSH?

-AL t do not know the exact date,

put rT want to say it was around

September of 2014.

 

  

 

 

 

 

Sargent’s court Reporting Service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 26 of 109

 

25
1 QO. And what was the position she
2 occupied at PSSH?
3 A. It would be a licensed practical
4 nurse or LPN.
5} Qe. In March of 2016, did PSSH
6 contact you about allegations of
7| misconduct against Ms. Nancy Lewen?
8 A. Yes, they did.
9 QO. Who was it at PSSH that

10}... contacted you about these allegations?

 
 

 

   

    

12}. Commandant, Barbara Raymond, and the HR

13 Analyst here, Brian Skinner.

14 Q. - Can you please describe for the
15 record what the allegations were ~"~
16 what allegations were made against Ms.

17 Lewen? What did they say she did

18 wrong?

19 A. Ms.: Raymond had called both

20 myself and the chief of our division,

21 Kim Keiser (phonetic), and discussed an
22 incident that occurred between Ms.

23 Lewen and Mr. Bliasic regarding an

24 e-mail that was sent to him during his

25 duty to his Commonweaith e-mail

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv- -
00148-SPB Document 115-1 Filed 06/10/20 Page 27 of 109

 

 

 

 

 

 

 

 

 

 

26

1 regarding a tracking number of 4&4 letter
2 that was sent to his wife.

3 QO. Let me tnterrupt you there. You
4 said Mr. Biasic. Who is MC. Blasic?

5 A. Mr. Blasic is a commonweaith

6 employee of PSSH and DMVA. He would

7 also be a licensed practical nurse here

g at the home.

9 Oo. Can you continue?

  
  

Bg eves

 
  

we discussed the investigation.

  
        
 

11 Tt was in

12 attention through the e-mail that was
13 sent to him with the tracking number

14 and through that there was background

15 information provided and some open

16 discussion that prought the Facebook

17 messages and aiso private e-mails into
18 it. Also a copy of the letter that was
19 sent to his wite.

20 Q. Mr. Blasic’s wife?

21 A. yeah, MI. Biasic’s wife. Lt was

22 brought to our attention and read
23 thoroughly at the time as well. That
24 was the initial conversation that

25 started the pail roliing for our whole

 

 

 

 

 

 

 

 

 

—

Sargent’s Court Reporting service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 28 of 109

 

27
1 investigation.
2 Q. Well, as a result of that
3 conversation did you find it necessary
4 to suspend Nancy Lewen from her job as
5} an LPN?
6 A. Yes. So an that particular day

7 it was decided that the severity of
8 everything that was going on and the

9 nature of the misconduct that was going

19 on between Ms.

Lewen and a co-worker

 

   
 
 

      
  

 

 

 

   

12 investigation go that we could further
. 13 look into these allegations. And also
\ 14 remove any potential conflicts for

15 hostile work environment from

16 continuing.

17 QO. I believe this has already been

18 introduced by Mr. 4urn as Commission

19 Exhibit A, which is the March 2nd,

 

20 2016 ---.
21 HEARING OFFICER:
22 , BExcuse me, You -have

23 Appellant's copies, AP-1 and AA-l,
24 hanging up over there (indicating) and.

95} I'd@ ---

 

 

 

—

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-0 -
0148-SPB Document 115-1 Filed 06/10/20 Page 29 of 109

 

 

 

 

 

1 ATTORNEY BUSHINSKI:
2 oh, I'm sorry.
3 HEARING OFFICER:
4 --- like to make sure
5 that we had one for the court reporter
6 and I would like to have one.
7 ATTORNEY BUSHINSKI!
8 please send him the

9 original.

  
  

_ HEARING OFFICER:

 

 
  

11 Jus g

12 there. Okay? I apologize.

TORNEY BUSHINSKI:

13 AT

14 . No problem, sir. The
45 original down to Mtr. zurn and wefll get
16 you a copy for the Commission.

a7 HEARING OFFICER:

18 _ soa this is commission
19 Exhibit A. Tt’s not necessary that
20 Commission “~~:

21. ATTORNEY BUSHINSKI?

22 All right.

23, Lo | HEARING OFFICER?

24 . And the court reporter
25 does have those. Okay? commission

 

 

 

 

 

Sargent’s court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 30 of 109

me WwW Ne

1 DS

AO

 

 
 

 

12
13
14
15
16
17
18
19
20

21

22

23
24

25

 

 

29
exhibits are all here. You're free to
move them with the witness, that’s
fine.

ATTORNEY BUSHINSKI:

Okay.
BY ATTORNEY BUSHINSKI:
Q. Well, Mr. Bender, will you take
a moment to examine that document which

has been marked --7- introduced as

Commission Exhibit Number A?

 

 

 

QO. Now, is that the letter that you
sent to Ms. Lewen suspending her?

A. Yes, this is the suspension
pending letter.

Q. ‘After PSSH suspended Ms. Lewen
did you continue to conduct an
investigation into the allegations
against her?

A. Yes, that’s correct.

Q. And what actions did you take to
investigate the allegations? What did

you do?

A. Once we had the initial

conversation and we decided it was

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv-00
148-SPB Document 115-1 Filed 06/10/20 Page sip 109

at

Ww f

271 a

    
 

|

appropriate to suspend pending

gnvestigation, the investigation,
obviously. continued and that is when
we started going through the evidence
that was presented to us by MY. Blasic.
And by going through that
evidence We determined different peapie
that we would have to talk to either
anterview to gather more information.

we started looking #Af° other

     

 

 

allega ching that

 

came forth throughout the investigation
also that was in regards to Like a
harassment Tetter that was supposedly
written towards the supervisor. So we
investigated that as well.

Then obviously going through the
different policies, looking at the
qifferent policies that applied to this
particular tncident, again, talking
with the police, Looking at the
evidence, particularly the Facebook
posts, the e-mails, the letter to the
wife, the Letter that was written

towards the supervisor.

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

po

Sargent’s court Reporting service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 32 of 109

 

31

1 QO. And as far as Ms. Lewen’s status

2 at this time she was under suspension?

3 A. Yes, she was not permitted in

4 the facility at that time.

5 QO. Is it typical to suspend

6 somebody under certain circumstances

7 such as this?

8 A. Yes. Yes, itis. We would

9 typically suspend pending

investigation. Any-time that it

    

 

   

 

   
    

 

involves co-
12 work environment, workplace violence,

13 sexual harassment, resident abuse,

14 those types of situations.

15 QO. So your act of suspending her
16 was by all means unusual?

17 A. No, not at all.

18 Q. Now, let me ask you this

19 question. After you conducted your
20 investigation did you convene what is

ai called a PDC for Ms. Lewen?

22 A. Yes. And for the record a PDC
23 is an acronym that we use for a

24 pre-disciplinary conference.

25 Q. What’s the purpose of conducting

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-0014
, 8-SPB Documen
t 115-1 Filed 06/10/
20 Page 33 of 109

ee

1 a PDC?

2 A. A PDC is part of like the daue

3 process and the just cause of an

4 employee: What it is is when you’ re

5 conducting an gnvestigation, obviously,
6 there is alleged actions oF an accused
7 perpetrator. the PDC is 4 chance to

8 have those questions answered, so the

9 guestions that we have we are going to

 
 
 

 

ask thea

 

 

1. and it is
12 for them to present their side of the

13 aetory and provide anything that they

awe

14 feel relevant at that time, you know,
15 to their case.
16 Q- And is this a standard type of

17 practice at the ppc for these

18 circumstances?
19 A. Yes, 4 ppc must always occur.
20 Q. Did you conduct more than one

 

 

oi) ppc with Ms. Lewen?

22 A. We ended up reconvening the PDC.
23 The jnitial ppc would have been

24 conducted on March 7th and then it was

25 reconvened again on March 1Oth.

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

Sargent'’s court Reporting service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 34 of 109

m Ww MN Fe

A om

  

 

 

33
Q. Were you present for the PDCs?
A. I was present via telephone.
Q. Was Ms. Lewen entitled to union

representation at the PDC?

A. Yes, she was.

Q. Is that standard practice to
allow somebody who is accused of
misconduct to have union

representation?

Aw someone who is represented by

    

Q. And was Ms. Lbewen represented by
union? |

A. Yes, she was represented by
AFSCME.

Q. Was her union representative
there?

A. Yes.

Q. At both PDCs?

A. Yes.

Q. What was the result of the first

PDC? ¥ou said that was conducted on
March 7, 2016. Did you investigate

further?

A. Yes. Based on the questions

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv- -
v-00148-SPB Document 115-1 Filed 06/10/20 Page 35 of 109

 

 

 

; 34

1 that were asked, the answers that were
2 provided and any information that was
3 presented ro us at that cime, Wwe
4 continued to Look into the matters that
5 she prought to our attention. ‘Based on
6 some of the answers that were provided
1 to us, it actually Led us to Look down
8 different avenues of the investigation.
9 you know, some parts of the

 

    

ation that we might hav looked

   

pes

 

11 at we looked into

 

12 i donit remember exact details of it,
13 but there might have actually been

14 aqifferent avenues that we went

15 completely leading us to reconvene the

16 ppc at a Later date.

17 Q. t'’m going to show you an exhibit
18 as soon as Mrs. stovall’s done marking
19 it. c'm showing you what I have had

20 maxked as Appointing Authority mote

 

 

 

 

 

 

21 HEARING OFFICER:
22 Wwe have one for the court
23 reporter?
24 mS. STOVALL:
25 -apsolutely-
\ L_

Sargent’s court Reporting Service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 36 of 109

 

35
._BY ATTORNEY BUSHINSKI:
Q. I’m showing what I had marked as
Appointing Authority Exhibit Number 2.
{3/7/16 E-mails &

Facebook Posts --

OO OF im WW KR

produced and marked for
7 identification as

8 Appointing Authority.

9 Exhibit Number 2.)}

10| BY ATTORNEY BUSHINSKI: ,

 
 

 

 

 

 

12 document?

13 WITNESS COMPLIES
14 A.- Okay.

15 BY ATTORNEY BUSHINSKEI:

16 Q. Did you see that document when
17 you were conducting your investigation
18 into the allegations against Ms, Lewen?.
19 A, Yes, this was actually something
20 that came out during the investigation,
2h It would have been around the same time

22 as the PDbc.
23 QO. And who provided that document.

24 to PSSH?:

25 A. This would have been provided by

 

 

 

Sargent’s Court Reporting Service, Inc.
{814} 536-8908
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 37 of 109

 

 

 

 

 

 

36
1 Mr. Barry Blasic.
2 Q. and this document contains some
3 excerpts of Facebook posts from Ms.
4 Lewen to Mr. Blasic?
5 A. That is correct. It is his
6 typed wording oF statement in the very
7 beginning at the top of page one and

gt oalso on the last page at the very

9 bottom that would be Mr. Blasic’s

 
  

ee wo ent.

 
  

 

And then everything i?

   

il petween 100

12 racebook posts or messages.
13 Q. Now, is this how Mr. Blasic

14 initially complained to you of Ms.

15 Lewen’s conduct?
16 A. The 4nitial was he came to US,
17 expressed everything to US&- of believe

18 he showed us a lot of the Facebook

19 posts, private e-mails, a Letter to his
ool wife and then this was him putting it
24 tn writing for-us-,

22 Q. ALL right. as a result of your
23 investigation after the March 7th, 2016
24 ppc, did you conciude that it was

25 necessary then to have 4 follow-up PDC?

( =

 

 

 

 

 

 

 

 

Sargent’s court Reporting Service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 38 of 109

i.

Ho

 

 

 

37
A. Yes. yes, we did.
Q. And when did that take place?
A. The follow-up took place three
days later. It would have been March

10th of 2016.

QO. Was Ms. Lewen present for a
second PDC?

A. Yes, she was.

Q. That’s the one on March 19,

 

B. Correct,

 

Q.- And did she have union
representation at the second PDC?

A. Yes.

Q. After you got done conducting
the PDCs, the two PDCS, and you got
done conducting your anvestigation, did
you reach a conclusion as to whether
the allegations against Ms. Lewen had

any basis in fact?

A. Yes.

QO. What was your conclusion?

A. Our conclusion that she was
definitely --7- our conclusion was that

she was guilty of violations of the

 

Sargent’s Court Reporting Service, Inc..
(814) 536-8908

 

 
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 39 of 109

 

 

 

38
1 sexual harassment, the workplace
2 yiolence, the IT user agreement.
3 Stemming from our own internal policies
4 also ranging Lo Commonwealth policy.
5 QO. Did you discuss your conclusion

6 with the Commandant of PSSH, which is

7 Ms. Barbara Raymond?
8 A. yes, I did.
9 QO. As commandant, she's the head

   

i rn

   

11 A. Yes, she would.
12 is in charge of this facility.

13 Q. pid you discuss your conclusions
14 with any of your supervisors at the

i5 Department of Military and Veterans

16 Affairs at Fort Indiantown Gap?

17 A. yes, f aid.

18 Q. When you were having thesé

19 discussions with Ms. Raymond and with
20) your supervisors at Fort Indiantown

21 Gap, was the level of discipline to

22 impose on Ms. Lewen discussed?
o3| A. Yes.
24 Qo. Did everyone agree that it was

25 appropriate to fire her?

 

 

 

 

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 40 of 109

 

39

1) a. yes, they did. |

2 Q. Mr. Bender, I want to taik to

3 you a little bit about progressive

4 discipline, the concept of progressive

5 discipline. Are you familiar with the

6 concept of progressive discipline

7 insofar as it relates to employee ~--~

8} imposing discipline on employees?

9 A. Yes.

   
 

 

 

 

 

104.9 ... Whats meant.by the. term...
11 progressive discipline?
12 A. Progressive discipline just

13 shows that within the Commonwealth and

14 T mean, even outside of the

15 Commonwealth at some places, that there
16 is a progression that can be followed
17 when there are certain infractions.

18 For an example I would use something

i9 basic like time and attendance.

20 Lf somebody has trouble coming

21 to work or they don’t show up, being
22 late, that kind of thing, you know, you
23 start off with warning the employee and
24 work your way up through like an oral

25 reprimand, written reprimand. And

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv- -
v-00148-SPB Document 115-1 Filed 06/10/20 Page 41 of 109

 

 

 

 

 

 

 

40
1 there are also suspension levels; level
2 one being 4 suspension and level two
3 peing a suspension with final warning
4 and then uitimately termination.
5 Q. All right. Is progressive
6 discipline something that must be
7 followed in every case?
8 A. No, every case is different
9 based on the circumstances of every

 

 

egregiousness of the

 

    
 

11 anfractions at hand determine W

12 level of discipline starts: at and where

13 +t ends up, OF whether of not you need
14 to follow progressive discipiine.-

15 Q. well, when you discuss the level

16 of discipline to impose on Ms. Lewen

17 with the Commandant and with yout

 

 

18 supervisors at the Department of
19 Military and Veterans Affairs, was
20 there any discussion as to ymposing @
21 lesser form of discipiine on her, 84Y¥;
22 Like a suspension rather than 4
23 termination?
24 A. iim not going to say that it
25 wasn’t discussed because Likely when
‘ =

 

 

 

 

 

Sargent’s Court Reporting service, inc.
(814) 536-8908 — .
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 42 of 109

 

41

: 1 we're --~ discussion when wefre raising

2 to the level we’re looking at

3 termination, especially based on the

4 particular incident at hand, we will

5 ‘also always look at other levels of

6 discipline, too, until we come to a

7 conclusion of what we feel is the most

g| appropriate action.

9 Q. Alli right. So in Ms. Lewen’s

 

  

 

“aS why-were the.lesser forms of

 

         
 

 

11} discipline suspension - suspension,
12 suspension with a warning, why were

13 they rejected?

14 A. Tt was based on the incident at

15 hand, the egregiousness of it, the fact
16 of the hostile work environment, the

i7 harassment, the intimidation and

18 bullying. You know, those things

19 “coupled together it just --—- it. created
29 such a disturbance in the workplace

21 that we felt as a whole that it was

22) within our best interests to part ways.
23 QO. So PSSH fired Ms. Lewen on March
24 14th of 2016?

25 A. That is correct.

 

 

 

Sargent’s Court Reporting Service, Inc,
(814) 536-8908
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 43-of 109

>

a ol

 
 

14
12
13
14

“45
16
17
18
19
20
21
22
23
24
25

 

 

 

 

 

 

 

 

 

 

 

 

42

Q. And how did they notify her that

she was fired?

A, TI wrote 4 Letter and tI would

send it out here to the home. It is

reviewed and then signed by the
Commandant and then mailed to the

employee.

Q. So she was notified by Letter?

A. Yes.

 
 

All righ
a moment, sir. rT just want to make

sure that T?’m not confusing anybody

with marking the same exhibit twice.

want to be able toa show him -7-7 Mr.
yurn ailxready has this.
MS. STOVALL:

Moo. AM

fhis was AA ~~~ the 43

exhibit.
ATTORNEY BUSHINSKL:
Tt's a joint exhibit,

T think it's 7-7-7

MS. STOVALL:

ATTORNEY BUSHINSKI?

oint

so

. the Commission exhibit.

TTORNEY BUSHINSKL:

ATTORNEY BOS'lAeS

 

 

 

 

 

 

Sargent‘’s Court Reporting Service, Inc.

(814} 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 44 of 109

 

 

 

 

43
1 --- Commission Exhibit

2 Number “cc. IT’7m sorry. It’s

3 Commission’s Exhibit Number, what, B?

4 . HEARING OFFICER:

5 B.

6 . MS. STOVALL?:

7 Yeah.

8 ATTORNEY BUSHINSKI:

9 Marked as Commission's

10) Exhibit Number B. Mr. Zurn already has

  
      

 

 
 

    

SS

 
 

 

12 that to Ms. Lewen what Tim talking 1

13 about and also give it to Mr. Bender so
14° that he can identify that because we're
15 going to talk about policies there.

16 And so he’s. going to need to have that

L? in his hand.

 

18 MS. STOVALL:
19 . Mr. Zurn get the original
20| again?
21 ATTORNEY BUSHINSKI:
22 He’s got that.
23, MS. STOVALL:
24 | He has that one. Okay.

25 And would you like one? Okay. There’s

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

 
  
 

 

   
   
  

one for

ATTORNEY 3 U SHINSK|

okay: very good. Thank

 

 

 

MS. sTOVALL:

MS. Si ¥*oo-—

 

 

Very good-

 

ATTORNEY BUSHINSKI:

 

 

 

All yight.

 

BY ATTORNEY BUSHINSKI:

Mr. Bender, would you take a

  

 

  

moment EO

 
    

been already int

into the record as

 

Number B.

 

 

A. Okay.

 

Qo. pid you write that Letter?

   
    
 
 
 

yes,

explicit ag to why pssu fired Ms.

 

 

Lewen. you list yt think seven policies |

 

 

 

that PSSH accused Ms. Lewen of having

 

 

yiolated., y believe those policies are

 

 

 

ragraph of

 

listed in the second full pa

 

 

the Letter?

 
   
 
 

A. yes, that is correct.

 
 
 

sargent’s court Reporting service, inc:

(814) 536-8908

   

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 46 of 109

 

i | 45
1 QO. In your position as a Labor
2 Relations Analyst with the Department
3 of Military and Veterans Affairs are
4 you familiar with each of those
5 policies listed in the second paragraph

6 of the March 14th termination letter
7 introduced as Commission’ s Exhibit
8 Number B?

9 A. Yes, I am.

 
   
 

TO —-o-

  
 

 

Since DMVA has alleged that M&

   

11 Lewen violate
12 going to be necessary to discuss each
13 of them briefly, so the first thing I’m
14 going to do though to try to speed

15 things up is to introduce ~-- have you
16 Look at the policies and sponsor them

17 for the record.

18 ATTORNEY BUSHINSKI:

19 So mark this as the next
20 AA. |

21 . (standards of Conduct &
22. Work Rules ~~ produced
23 and marked for

24 identification as

25 Appointing Authority

 

 

 

Sargent’s Court Reporting Service,, Inc.
(814) 536-8908
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 47 of 109

 

 

 

 

 

 

 

 

 

 

46 |

| 1 Exhibit Number 3.)

2 MS. STOVALL:

3 BA. Okay:

4 ATTORNEY BUSHINSKLI:

5 Mr. guxn gets the

6 original one. It’s been awhile, MI.

7 Zurn, since 1 did this as well, 80

8 that’s why Tim -77
9 HEARING OFFICER:

HEARINGS SP

Okay. Fine.

 

  
 
 

 

AT

 

 

 

 

 

 

12 Now, mark this exhibit

13 next in order.
14] MS, STOVALL:

15) - Four.

16 (Governor’s office

17 prohibition of Sexual

is Harassment Executive

13 Order -7 produced and

20 . marked for identification

2i : as Appointing Authority

22 mxhibit Number 4.)

23 BY ATTORNEY BUSHINSKI:

24 Q. While Ms. stovalil's marking

25 exhibits, Mr. Bender, what t'm going to
_|

 

 

 

 

 

 

 

 

Sargent’s Court Reporting Service, inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 48 of 109

Ss WwW NM

 

 

 

 

A‘)
do. is I’m going to hand you an exhibit
so that you can take the opportunity to
look at them and answer the questions
that I’m going to pose once everything
4s marked and the copy’ s distributed.

A. . Okay.
MS. STOVALL:
Mr. 4&2urn. Any more?

ATTORNBY BUSHINSKI:

Okay.

BY ATTORNEY BUSHINSKI:

Q. MYX. Bender, I’ve handed you what
I had marked as Appointing Authority's
Exhibit Number 3, Appointing
Authority’ s Exhibit Number 4,
Appointing Authority’s Exhibit Number
5, Appointing Authority’s Exhibit
Number 6, Appointing Authority’s
Exhibit Number 7, Appointing
Authority’s Exhibit Number 8 and
Appointing Authority’s Exhibit Number

9,

’ (Governor's Office Sexual

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908"
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 49 of 109

 

 

 

 

 

 

 

 

  
  

 

 

4g
1 Harassment Management
2 Directive 77 produced and
3 marked for sdentification
4 as Appointing Authority
5 | exhibit Number 5.)
6 (DMVA Prohibition of
7 Sexual Harassment ~~
8 produced and marked for
9 identification as

ApPpo

 

 

 

 

14
12 | {DMVA Workplace Violence
13 & Bullying prevention
‘14 policy -- produced and
415 marked for identification
16 as Appointing Authority
17 Exhibit Number 7.)
18 (Governor's office
19 Workplace Violence
20} . Management Directive ~7
2h produced and marked for
22 identification as
23 Appointing Authority
" 24 Exhibit Number 8.)
25 (Governor's office IT

 

 

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
   
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 50 of 109

 

 

 

49
1 ; Acceptable Use Management
2 Directive -- produced and
3 marked for identification
4 ; as Appointing Authority
5 Exhibit Number 9.) |
6 BY ATTORNEY BUSHINSKI:
7 O. po you have each of these
8 policies?
9 A. Yes, sit.

N

   

 

you had a period of time

 

look over them while we were
12 these documents marked, so I would like
13 to ask you in regard to Appointing

14 Authority’s Exhibit Number 3 can you

15 please tdentify this document for the
16 record?

“L7| A. Yes. This is the current

18 Department of Military and Veterans

19 Affairs standard of conduct work rules.
29 QO. How, was this policy in effect
21 when Ms. Lewen was employed at

22 Pennsylvania Soldiers' and Sailors'

23 Home?

eal AL Yes.

25 QO. Looking at Appointing

 

 

 

 

 

 

' Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv- -
v-00148-SPB Document 115-1 Filed 06/10/20 Page 51 of 109

 

 

 

 

 

 

 

50 |
1 Authority’s Exhibit Number 4, can you
2\ jdentify this document for the record?
3 A. Yes. This is the commonweaith
4 of Pennsylvania's executive order on
5 | the prohibition of sexual harassment in
6| the Commonwealth.

 

7 Q. Going to-.the next document,
8 which is marked Appointing Authority’ &

3 Exhibit Number 5, can you tdentify this

 

ecoxrd?

  

K.. the..r

   
 

    

a2, Ae Yes. This is
12 of pennsylvania management directive
13 also on the prohibition of sexual

l 14 harassment in commonwealth work

45 settings.

16 QO. Just so we're clear that’s

47 management directive 505,307

18 A. That is correct.

19 Q. Appointing authority's wxhibit
29 Number 9%. Appointing Authority’ s

21 Exhibit Number 6, can you identify that

22 document for the record?

23 A. Yeah. This is the DMVA’S policy
24 information memorandum on workplace

25 violence, workpiace bullying prevention

 

 

4

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 52 of 109

 

51
( 1 policy. And for the record, policy
2 information memorandum is shortened by
3 PIM if that heips you at all.
4 Q. All right. Are we on Appointing

5 Authority’s Exhibit Number 6 or 7 with

6 that?

7 A. I’m sorry.

8 QO. Let's go back to Appointing

ol authority's Exhibit Number 6. I think

     

you-got them out of order. What is

   

   

11 Appointing Authority's EX

12 6?

13 A, This is the DMVA prohibition of
( 14 sexual harassment. |

15 QC. That's the policy for DMVA?

16 A. Yes.

17 Q. Now, Appointing Authority's

18 Exhibit Number 7, can you identify that.

19 for the record?
20 A, Yes, this would be the DMVA PIM
21 workplace violence and workplace

22 bullying prevention policy.
23 Q. Appointing Authority’s Exhibit
24 Number 8?

25 A. This would be the Commonwealth

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv- -
00148-SPB Document 115-1 Filed 06/10/20 Page 53 of 109

 

 

 

 

 

52
of pennsylvania management directive

905.33 on workplace violence.

WwW Ww ee

Q. And Appointing authority's

4 Exhibit Number 9?

5), A. This is the Commonwealth of

6 pennsyivania management directive

7 205.34. It is the Commonwealth’ s

8 information technology acceptable use

9 policy.

 

 

 

O. ALI right In. her capacity 4% a
11 commonwealth of senneylva
12 an BPN at pennsylvania Soldiers! and
13 Sailors! Home, was Nancy Lewen

14 obligated to comply with each of these
15 policies, which are introduced @5

16 Appointing Authority’s mxhibit Number 3
1? through Appointing authority’ s Exhibit
18 Mumber 9?

19 A. Yes, she would.

20 Q. Were each of thesé policies in
21 effect at the pennsylvania Soildiers'
22 and Sailors’ Home at the cime that

23 Nancy Lewen was employed by PSSH?

24 A, | yes, they were.

25 Q. Let’ s talk about the first

 

 

 

 

 

 

 

 

 

 

 

 

Sargent’s court Reporting service, Inc,
(814) 536-8908

 

 

 

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 54 of 109

Ww NM fe.

   

 

 

Sg s

 

53
policy, the first document introduced,

which is Appointing Authority’s Exhibit

Number 3. Can you go to that document?
A. Okay.
Q. Now, this is the most general of

the policies that you listed in your
Letter of March 14, 2016; correct?

A. Yes.

QO. Before we get into the specifics

pada cy.

 

of the. .standards of

      

conduct and the work rules, L wan
refer you to the second paragraph of

the very first page of the standards of

conduct and work rules. Are you there?
A. Yes, sir.
Q. Can you state priefly what

requirements of the language of the
second paragraph of the DMVA’S
standards of conduct and work rules
imposes on the DMVA employees?

A. Basically what -77 that
paragraph breaks it down to the fact
that, you know, this does not Limit
infractions to just this document and

that employees of the DMVA axe also

 
 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 55 of 109

 

 

54
\ 1 subject to all Commonwealth policies as

2 well as internal policies of the DMVA.

3 oO. so is it fair.to state that this

4 policy imposes 4 requirement on DMVA

5 employees to obey all these other

6 policies that we have tntroduced today?

7 A. | yes, that is correct.

8 Q. Please refer to page four of the

9 DMVA standards of conduct and work

    

Okay.

12 Q. There’s a section captioned
13 unauthorized pehavior and there are

| 14 several prohibitions listed under that
1s| section. I'd like to ask you when you

16 made the decision to fire Ms. Lewen had
_ 47 you considered Ms. Lewen violating

18 these prohibitions? Let me talk about

19 them one at a time. In regard to the
' 29 first prohibition, which in general

21 deals with workplace yiolence, do you

22 consider Ms. iLewen to have violated

23 this prohibition in any way?
24 A. Yes. yes, I do.

25 Q. Tell the Hearing Officer and the

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
  

Case 1:17-cv- -
v-00148-SPB Document 115-1 Filed 06/10/20 Page 56 of 109

 

j

4
|

Commission how you feel Ms.
violated that particular py

|
A. Well, the First prok

Department of commonweaith workplace

1

2

3

4 states any action which violu-
5

6 violence policy. Being that the
4

workplace yiolence policy tis one of oUF

a

--- one of the items you have proposed

3 T’m sure we'll get into greater detail

 

 

 

of ‘that, put it also goes

   

 

Li. ineluding bu

42) harm, threatening, sntaimidating,
13 coercing oF gnterfering with fellow
14 employees, supervisors, residents oF .

15 general public.
16 Throughout the investigation
17 this could, you know, take into account

“18 the actions against Mr. Blasic both

 

19 inside and outside of work because even

20} the actions outside of work eventually

21 had ied into the workplace, A lot of

22 the conversations that were taking

23 place were in regards to work.

24 The actions that took place with

25 e-mail being sent to him, you know, had
Le

 

Sargent’ s court Reporting’ Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv-00148-SP m F
-00148-
8-SPB Document 115-1 Filed 06/10/20 Page 57 of 109

i
i
1

 

\ 1 a great effect. Tt was considered “
2 threatenings it was considered
3 antimidating-. Tt was also interfering
4 with that employes pecause at affected
2 his work.
6 There’ 5 also the fact that, you
7 know, her actions had created 4 hnostile
8 work environment not just between her
9 and a co-worker, but the entire

 

.0.8...8 8 :

 
  

   

 

 

41) @Q- Well, Let!

 

 

 

12 second prohibition: threatening,
13 intimidating and interfering with or
i .
. 14 using abusive oF profane language: is

15 4t PSSH’S position that Ms. Lewen

 

 

 

 

 

16 yiolated chat prohibition as weil?

 

 

 

 

 

 

 

 

17 OB. Yes.

18 Q. And how did she do that?

19 A. Again, it was the threatening

20 and tntimidating nature of the

24 communications that were going pack and
22 forth. well, Tf shouldn’t even say back
23 and forth pecause the communication was
24 only going one direction. Tt was

25 coming from Ms. Nancy hewen going Lo

 

 

 

 

 

 

 

 

 

   
  

‘sgargent’s court Reporting service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 58 of 109

10

 

12
13
14
15
16
Li
18
19
20
21
22
23
24
25

 

Oo ma ~] Om Ww

 

57
Mr. Barry Blasic.

You know,. through the
investigation it was determined that
this was done in an effort to basically
retaliate against Mr. Blasic, There
was certainly a motive here. Ms. Lewen
was looking to date and I believe she
even made reference as far as to have a
relationship and maybe eventually

marrying Mr. Blasic.

these communications got going both

ways that it had then became more of a
hostile conversation, which eventually
led to her taking action against Mr.
Blasic and using them to threaten and
intimidate.

Q., Prohibition number ten prohibits

the reporting of false allegations or

statements; is that correct?

A. Yes.

Q. Now, is it PSSH’s position that
Ms. Lewen violated prohibition number
ten?

A, Yes,

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 59 of 109

Ww MN br

nm oO

   

12
13
14
15
16
17
18
13
20
2h
22
23
24
25

 

o>

 

58
QO. How'd she do that?
A. As I had stated earlier, during
our investigation it was determined
that there was --- I want to say it was

a letter that was written about her
supervisor, which would be Mr. Ray Hamm
if I’m correct. In that document,
which she references in her Facebook
posts that -~~- her Facebook messages to

Mr. Blasic she taiks about how she is

she's going to add all these different
things in.

And then in turn she ends up
handing it over to Mr. Hamm and saying,
here, this is what I’m going to file
against you, read it. Later in the.
investigation through.her own admission
she said that it was done as a yoke or
that it was jokingly given to Mr. Hamm.
So that led us to make the
determination that the allegations were

not, indeed, true.

Q. So basically this is for making

a False allegation of misconduct on the

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 60 of 109

 

59.

( 1| part of another employee?

2 A. Correct.

3f. @. Let’s refer to the last

4 prohibition, number 12, any acts of

5 retaliation against fellow employees,

6 supervisors, residents or the general

7 public. Is it the position of the.

8 Pennsylvania Soldiers' and Sailors'

9 Home that Ms. Lewen violated this

ticular. opr ohibition?..

 

 

 

   

11 A, Yes,

12 Qo. And how?

13 A. Again, the retaliation. Through
14 our investigation it was determined

15 that, you know, once Mr. Blasic had cut

16 off the communication tie or Ms. Lewen

17 got the message that he was not willing
18 to date her at that particular time,
19 that then Led to acts of retaliation

20 against Mx. Blasic with a letter to his

21) wife, the e-mails that were sent to

22 him, the e-mail that was sent to his

23 Commonwealth e-mail with a tracking

24 number.

25 Tt is also our position that the

 

 

 

Sargent's Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-0 -
0148-SPB Document 115-1 Filed 06/10/20 Page 61 of 109

ee

 

\ 1 letter to Mr. Hamm in which she handed
2| . him, which we feel is 4 means of
3 intimidation, Was done in retaliation.
4 as well pecause she was removed from 4
5 unit. .
6 Q. All right. Let's move on to the
7 next policy: Appointing Authority’ s

8 Exhibit Number 4, executive order 2002-

9 4, prohibition of sexual harassment in

 

 
 

ith

   

po you have that?

 

   

LL A. yes, sit:
12 QO. ALL right. Referring to
143 paragraph number twWwor subsection Cy,

 

, 14 which is I think on the second page:
15 Is it the position of the pennsylvania

16 soldiers! and Sailors’ Home that MSs.

17 Lewen violated that particular
18 subsection of the executive order?
“ 49] A. yes. That section of the
20 executive order states’ such conduct has

al the purpose oF effect of unreasonably

 

 

 

22 snterfering with an andividual’s work
23 performance or creating an intimidating
24 hostile or offensive work environment.
25 Q. Now, when you’ re talking about

 

 

 

 

 

sargent’s Court Reporting service, Ine.
(814) 536-8908
 
   

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 62 of 109

 

1 her violation of this particular

2 policy, this executive order, are we

3 talking about the sexual harassment of
4 Mr. Barry Blasic?

5 A. Yes. |

6 Q. And Mr. Barry Blasic, that’s a

7 fellow employee?
8 A. Yes, Mx. Blasic is an LPN here
PSSH.

Explain to the Hearing Officer

 

12 violate this particular policy in

13 relation to Mr. Barry Blasic?

14 A. Her actions on or about the

15 beginning of March when this was

16 brought to our attention towards Mr.

17 Blasic, again, were means of

18 intimidating him. It affected his work

19 so much that I believe that he actually

20 had to go home after receiving some of
21 the communications from her.

22 Q. That’s intimidation, Mr. Bender.
23 What about sexual harassment?

24 A. Well, it also creates a hostile
25 and offensive work environment because,

 

 
 

 

 

Sargent’s Court Reporting Service, Inc.
‘ (814) 536-8908
 

Case 1:17-cv-0 -
0148-SPB Document 115-1 Filed 06/10/20 Page 63 of 109

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

62

1 you. know, Mr. Blasic has to work with

2 Ms. Lewen.

31 Q. Well, what did she do? What is

4 4t that you allege she had done that

5 she sexually harassed Mr. Blasic is

6 what tim asking?

7] A. Oh, it would pe 777 E7m trying

8 tro think of how ~77> She was seeking 4

9 relationship with Mr. Blasic and, you
qd not. reciprocate that. And

    

      

 

11 then she then did

12 effort to get pack at him. Even the

13 context of the messages that were sent,
14 you know, chey were sexually explicit.
15 The letter that was sent to the

16 wife, the e-mail that was sent to him,

 

17 +t was all tied in due to the fact
18 that, you know, he was refusing to go
19 on a date.

20 QO. All xvight.- Let’s move on to the

 

21 next policy marked as Appointing

22 authority's Exhibit Number 9- Are you
23 there?

24 A. Yes, sir.

25 QO. And this is management directive

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sargent’s court Reporting service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 64 of 109

 

63

1 number 505,30, the prohibition of

2 gsexuai harassment in Commonwealth work

3 settings. Is this really any different

4 than the executive order issued by the

5 Governor?

6 A. No, It’s actually more of an

7 expansion of what the executive order

8 would be. It goes into a little bit

9 greater detail. Other than that, it

    

tain the same substance of

     
 

 

 

executive order.

the

12 QO. Now, is it PSSH’s position that
13 Ms. Lewen violated the substance of

( 14 this management directive as well?
15 A. Yes. .
16 Q. Let's go to the business of
17 workplace violence. Oh, I’m sorry. “We
18 have one more sexual harassment policy.

19 Appointing Authority's Exhibit Number

20 6, prohibition of sexual. harassment
21 dated February 12th, 2014. And is that
22 the policy against sexual harassment

23 that's issued by the Department of

24 Military and Veterans Affairs?

25 A. Yes, it is.

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv- -
cv-00148-SPB Document 115-1 Filed 06/10/20 Page 65 of 109

14

12
13
“14
15
16
17
18
)
20
21
22
23
24

29

 

 

 

 

 

 

64
Qo. And is it PSSH’ 5 position that
Ms. Lewen violated that policy?
A. Yes. |
QO. Again, Py her treatment of Barry

Blasic?

A. Correct.

om So you have three sexual
harassment policies ain here.

Essentially you have one that’s an

   

issued by the Governot

 

 

of the commonwealth, yo si

 

management directive which is marked as
RA Number 5 and now you have a
prohibition of sexual harassment
Department of Military and Veterans
Affairs’ policy which is marked as
AA-6?

A. correct.

Q. And is it PSSH’'S position that
she violated each of these policies?
A. Yes.

Q. Basically by the same conduct
towards Barry Blasic?

A. yeah, it would all be the same

conduct. Ali the policies kind of tie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sargent’s Court Reporting service, Inc.
(814) 536-8908
 

 

 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 66 of 109

 

65
1 of f of one another.
2 Q. Now, let’s go into workplace
3 violence. Let’s talk about policy at
4 Appointing Authority’s Exhibit Number
5 7. That's the policy information
6 memorandum 4ssued by the Department of
7 Military and Veterans Affairs dated
a | (sic) 09-008. T’'m going to invite your
9 attention, to page two under the caption

_-- under section caption inappropriate

    
 

 

    

 
  
 

11 workplace

12 A. Okay.

13 Q. Can you read that section into
14 the record, please? It’s very short,
15 A. Inappropriate behavior includes
16 actions unacceptable for the workplace.
L? Inappropriate workplace behavior may

18 i{nelude attendance problems, decreased
19 productivity, inconsistent work

20 patterns, poor on the job

21 relationships, unusual/changed

22 behaviors, personal conflicts and
23 disruptive behavior and fighting.
24 QO: Ts it your position that Ms.

25 Lewen had violated the prohibitions of

 

   

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Cc :17-cv-
ase 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 67 of 109

rs

a om

  
  
 

 

Blasic at work, which

 

66
this management directive, which is
marked as AA Number 7?

A. Yes.

Q. dow? How did she do that?

A, Well, we have the disruptive
behavior. While there was no fighting,

there was obviously very disruptive
behavior there pecause the

communication was being sent to Mr.

 

again,

 

 

in
the floor, eventually had. him I believe
sent home or he went home under his own
wellbeing.

You had the personal conflicts,
the unusual ofr changed behavior, the
Fact that, you know, you have a
co-worker now kind of lashing out at
another employee or another co-worker,
which then in turn leads to poor on the
job relationship. Aiso, you kKnOW,
putting people in very tense
situations. These peopie have to work
together.

QO. Besides her actions towards Mr.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 

 
 
 

  

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 68 of 109

WwW nN Ff

Barry Blasic, does PSSH consi

actions towards anyone else V.

this management directive?

A. Yeah. This would also b.

into account with the situation . -cween
Ms. Nancy Lewen and the supervisor, Mx.
Ray Hamm, again, stemming back from the
letter that was given to him by her

basically citing discrimination against

 

12
13
14
15
16
17

18

19.

20
21
22
23
24

25

 

 

 

--- Yt believe it was 4 four-page

document of discrimination against a
supervisor, turns it over to the.
supervisor and said, here, I want you
to read this. And then even goes as
far as in her one~sided conversation
with Mr. Blasic to say that she found
herself giggling about it later in the
night with no witnesses. .

QO. Is it PSSH’s position that, the
document she provided to Mr. Hamm or
the complaint that she provided to him

were false?

A. veah. The investigation later

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Ca :17-cv-
se 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 69 of 109

 

68
1| determined that the allegations made in

2 that letter were, sndeed, not true.

3 Q. I'd like to direct your
4 attention to the section captioned
bullying. Tf you would, take a moment

5
6 to read that.
7

 

A. Would you like me to read it out
8 loud?
9 Q. Please.

   

OKAY

 

 

Workplace, bullying is

    

 

14 repeated, nealth-harming mistr
12 verbal abuse of conduct which is

13 threatening, humiliating and/or

| : 14 intimidating. Bullying also includes
15 sabotage that interferes with work orf
16 exploitation of a known physiological

17 (sic) or physical vulnerability.

18 Workplace buklying can tead to

19 instances of workpiace violence.
20 Q. Does PSSH consider that Ms.
21 Lbewen engaged in an act of workplace

22 buliying at all?

 

 

 

 

23 A. Yes.
24 Q. And who was that directed
25 against?

( |

Sargent’s Court Reporting Service, Inc.
(814} 536-8908

 
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 70 of 109

nm wm

a]

   
 
 

 

12

13
“14
15
16
17
18
13
20
21
22
23
24

25

 

 

69
A. It would have been directed’
towards the supervisor, Mr. Ray Hamm.
It could also be directed --~-- it was
actually determined it was also
directed towards Mr. Barry Blasic as
well.
QO. In regard to Mr. Blasic, Ms.
Lewen’s actions involving Mr, Blasic

involved to a great extent the posting -

of messages on Facebook and the sending

 

 

 

Mr. Blasic’s private account; correct?

A. Yes.
QO. In other words, many of her
actions were from --- were off duty

conduct?

A. Yeah, a lot of it was.

Q. " Well, I’d. like to invite your
attention to the language in the
section captioned violence. Does this
policy, this PIM 09-008, does that
discuss acts of workplace violence that
occurred away from the workplace?

A. It does. Tf ~L could draw your

attention down it Looks like, I want to

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
  

 
Case 1:17-cv-00148-
148-SPB Document 115-1 Filed 06/10/20 Page 71 of 109

eo

: 1 say around the sixth line. Tt says,
2 incidents of workplace yiolence may
3 oceur at oF away from the workpiace-
4 Q. go this policy encompasses
conduct that is _-- that occurs away

5
6 from the facility as well as in the
7

facility. Is that fair to say?
8 A. Yes.
9 Q. Very good. Okay: Thank you.
; ;

 

 

Let's. move on to the next exhibit,

 

 

 

 

 

 

 

 

44| which is management aa be

 

12 205.33 marked as Appointing Authority’ s
13 Exhibit Number 8. In making the

14 decision to fire Ms. Lewen did PSSH

15 consider that MSs. pewen had violated

16 che provisions of management directive

17 205.337

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18 A. Yes, we did.
19 Q. i'd Like to snvite your
20 attention to page two of the management
21 directive, subparagraph Cc.
22 A. Okay-
23 Q. fhis is the subsection captioned
24 inappropriate workplace behavior?
25 A. correct.
( pa

Sargent’s court Reporting Service, inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 72 of 109

mo OC HN DO OO BP WY NH FF

 

12

13
14
15
16
17
18
19
20
21
22
23
24

25

 

te
°

 

71
QO. + Is it PSSH’s position that Ms.
Lewen violated this particular
subsection of management directive
205.33?
A. Yes, it is.
Q. And in what way?
A. Tt would be in the same way that

I just spoke to about the policy

information memorandum. Again, the

    
  

 

P

relationships and the substantive

behavior.

QO. Ali right. Let’s talk about the
subsection marked violence. Take a
moment to review that. PSSH isn’t

saying that Ms. Lewen actually
committed an act-of physical violence
against anybody; is that correct?

A. No, it’s not. .

oO. | What is PSSH saying in regard to
this subsection?

A. This wovid be further into the
sentence there where it cites the

emotional harm to an individual or the

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 1:17-cv-0 -
0148-SPB Document 115-1 Filed 06/10/20 Page 73 of 109

eo

i - 1 threat of such harm to andividual of
2 the property. Again, you know, there
3 was great emotional harm dealt to Mr.
4 Blasic through this whole ching. Also
5 to the supervisors Mr. Ray Hamm, and
6 also through her comments that were
7 made.

So prior to the PDC and during

2

the PDC and then even after the PDCS

  

concluded threatening

 

LL workplace violence
12 pexson, but the entire facility. And
13 if Tf remember correctly there were ~~~

14 during the ppc or -77:

15 IT want to say it was during the
16 ppc she even went as far as to say

17 that, yoru know, I pray for PSSH, I fear

18 that there may one day be ploodshed at

 

 

19 PSSH. Just very off color remarks.

20 There were comments that were made both
21 in @ message, in an e-mail and it was
22 also made in person to the director of

23 nursing who would be Ms. Kathy Wiico#
24 in reference to someone going out Lo

25 theix car in the parking lot, getting 4

 

 

 

 

 

 

 

Sargent’s court Reporting Service, Inc.
- (814) 536-8908

 
  

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 74 of 109

 

73
1 gun, coming back in here and shooting
2 somebody.
3 These comments were made
4 multiple times, which led to great fear
5 within the facility, not just with the
6 workers but also with the management.
7 Q. All right. Let's talk about the
8 last policy, which is marked as

9 Appointing Authority’s Exhibit Number

This is management directive 205.34

 

11 and it is the Commonw

 

12 Pennsylvania 4nformation technology.

13 acceptable use policy. Now, let me ask
14 you this. . bid PSSH fire Nancy Lewen

15 for surfing the internet?

L6 A. No.

17 QO. Tt was something more serious;
18 correct?

19 A. Yes. The IT policy is just a

20 portion of the investigation.

21 Q. ' Now, this policy’s a little

22 confusing, okay, $9 “77 because there's

23 actually two things tacked onto it.
24 There is the qnitial management

25 directive, which goes from page one

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
7-Cv-00148-SPB Document 115-1 Filed 06/10/20 Page 75 of 109

 

 

 

 

 

 

 

74 |
' 1 through six, and then I don't know
2 exactly how this works, but then
3 there's another section that starts
4 after page gix that’s captioned
5 Commonwealth acceptable use standards

6 for information technology IT

7 resources. Are you there, please?
8 A. yes.
9 QO. All right.

 
  

    

 
 

11 the record. What it is 1s t

12 “management directive and within the
, 13 Commonwealth the management directives
14 sometimes have what they call
15 attachments oF enclosures much like our
16 internal policies do. This would be
17 considered the first enclosure attached
18 to this particular management
19 directive.
20 QO. AL1l right. Inviting your
21 attention to page two-of this second

22 section, subparagraph EB.
23 HEARING OFFICER:

24 t‘’m sorry, Mr. Bushinski.

25 tém having difficulty.

 

 

 

 

 

 

 

Sargent's Court Reporting service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 76 of 109

 

 

75
‘ 1 ATTORNEY BUSHINSKI:

2 Okay.

3 MS. STOVALL:

4 In about here

5 (indicating).
6 A. . Yeah. The first six pages are

7 the. actual policy and then ~--~-.,

8 MS. STOVALIL:
9 Yeah, after page six

  

 

 

 

youll.

see. page one of nine and it’s

   

   

--- it’s attached. You know,

12 it’s a little ---.

 

13 . HEARING OFFICER:
14 Page one and page-two?
i5 MS. STOVALL:
16 Do you want me to find it

17 for you? Here, I’1l1i show you.

 

 

 

18 j. ATTORNEY BUSHINSKI?:

13 Inexplicably, Mr. Zurn,
- 20 for some reason the -~- instead of

21 going ~~-- continuing on after page six

22 they decided =--. |

23 HEARING OFFICER:

24 Thank you.

25 ATTORNEY BUSHINSKL:

 

 

 

Sargent’s Court Reporting Service, Inc.
(814} 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 77 of 109

 

 

 

 

 

 

 

76

\ 1 I don’t quite understand

2 it. | .

3 HEARING OFFICER:

4 ' @hank you very much.

5 MS. STOVALL:

6 , yYou’re welcome.

7 HEARING OFFICER:

8 , There’s another pagé one

9 of one, too.

 

 

 

 

 

 

11 a confusing policy. There
12 attachments to it.
13| BY ATTORNEY BUSHINSKI:
14 QO. Okay. So, just so we make sure
15 it’s clear for the record, going to
16 page two of the second: section,
17 subparagraph &, are you there?
18 A. Yes, sir.
19 QO. Can you please read that for the
20 record --- read that into the record
21 because it's very brief.
22 A. All right. Authorized users may

23 not purposely engage in activity that
24 may harass, threaten or abuse others,

25 degrade the performance of IT

 

 

 

Sargent’s Court Reporting Sexvice, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 78 of 109

 

Vi

{ 1} resources, deprive an authorized user

2 of access to an IT resource or obtain

3 extra IT resources beyond those

4 allocated oar circtmvent the IT resource

5 security measures,

6 Oo. So that Mr. 4urn and the

7 Commission is clear, tell Mr. Aurn and

8 the Commission exactly what --- how

9 PSSH considers that Ms. Lewen violated

   

St 4

    

  

     

 

 

ii A. This would have been done

12 through the e-mail that was sent from

i3| her e-mail to Mr. Blasic’s Commonwealth
( 14 e-mail. |

15 Q. Her e-mail? Her work e-mail or

16 her private e-mail?

17 A. I want to say to the best of my

18 recollection it would be her workplace

19 e~mail to his workplace e-mail.

20 Q. And what did that e-mail

21 contain?

22 A, This would have been the e-mail

23 that was sent to Mr. Blasic telling him
24 that the letter had been sent to his

25° wife and it provided a tracking number

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-
7-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 79 of 109

m w NS

a ou

 
 
     

11
12
13
14
15
16
1?
18
13
20
21
22
23
24

25

 

 

 

 

78

for him to go and look at it.

Q. _ All right. so the letter, which
will be discussed Later, is a fetter to
Mr. Blasic’s wife, was sent by Ms.
Lewen?

A. Yes, it was a letter that was
sent by Ms. Lewen.

QO. And she used her Commonwealth
e-mail resources to tell him that she
his

 

A. Yes.
QO. And that’s what we're saying -~77
that’s why we're saying “77 you’ re

saying that the PSSH 4s saying that she
violated this policy because. of that?
A. Yes, because in the
investigation it was determined that
this was done in a harassing of
threatening manner.

Q.. So let's get off the ‘subject of
policies and talk about Ms. Lewen’s
whistleblower claim. Now, in her
appeal she said that PSSH discriminated
against her and that PSSH didn't have

just cause to terminate her, and also

 

 

 

 

 

Sargent’s court Reporting Service, inc.
(814) 536-8908
 

Case 1:17-cv-
e 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 80 of 109

 

 

1 that PSSH fired her because she i

2 made a whistleblower law claim.

3 She's basically saying that she
4 made a complaint to a government agency
5 and PSSH found out about that and

6) that's why they fired her. Phat’s: what
7 a whistleblower law complaint is all

8 about.

9 A. , Okay.

qs during the period that you

   
   

iL we

 

12 against Ms. Lewen from March Qnda, 2016

13 through March 24th, 2016, were you

14 aware that she had made complaints of
15 resident abuse oF resident neglect to
16| the Commonwealth of Pennsylvania

17 Department of Health?

18 A. No, not during our
13 investigation.
20 Q. Did you know that prior to her

2i peing fired?

22 A. No.
23 Q. Did you know that she had made a
24 complaint to the Commonwealth of

25 pennsylvania Office of the Attorney

 

 

 

 

‘Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 
   

Cc :17-cv-
ase 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 81 of 109

|
i
|
|
|
_|

 

1 General? |

“2 A. No, I did not know that.
3 Q. So we're clear for the record,.
4 let me restate that. Did you know

prior to March 14th of 2016, the date
that Ms. Lewen was fired, that she had
complaint to the Commonwealth of

Pennsylvania Office of Attorney

©. 2 a HH
a
p
o
oO
gy

General?
10 Aw... NO

11| OQ. wh

12 as to what level of discipline to
13 impose upon her, was there ~"~ did

14 Barbara Raymond state that Ms. Lewen
15 had made a complaint to the Department
16 of Health or to the Commonwealth of
17 pennsylvania, Office of Attorney

18 General?

19 A. No, she did not.

20 QO. Did anyone make any such

21 statement, that she had made a

22 complaint to the Department of Health
23 or the Office of Attorney General?

24) A. No, nobody did.

25 Q. All right. tT want to direct

 

  

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 82 of 109

-e W NM

a wm

  

12°

13
14

15

16
1?
18
19
20
21
22
23
24

“25

 

 

 

84
your attention back to the March 10th,
2000 (sic) PDC. I want to ask you some
additional questions about this PDC.

Now, during the Pbc that you conducted
on March 10th, 2016, did you
specifically ask Nancy Ms. Lewen
whether she had mentioned something
about going out and getting a gun and

shooting people at PSSH?

A. Yes. Yes, I did.

   

 

 

  

had made such a statement?

A. ‘Yes.

Q. Can you remember her exact words
for the Commission and for Mr. 4urn?

A. She had made reference to
herself as being someone diagnosed with
PTSD and she stated that ~-- I believe
it was another supervisor was yelling
at her when she went into the office
and she stated that you need to be
careful who you yell at because when
you yell at someone with PTSD that
person may very well go out to the car,

get a gun and come back in and shoot

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 83 of 109

 

 

 

82
him and her.
Q. Was it clear to you that she was
talking of herself?
A. As she referenced herself as a
person with PTSD within the same
sentence, yes, it was. .
Q. Did this statement cause you any

sort of concern?

A. Tt caused me great concern.

 
   

QO... Why? What was the concern?

 

we
especially me not being here at the
facility I’m conducting these
investigations by phone. So, you know,
that’s the whole reason of us having a
central office. It detaches us from

having, you know, knowledge of the

  

employee, which leads us to give like a

non-biased opinion when wefre doing
these types of investigations.

Well, not knowing this person,
hearing these comments caused great
concern especially with ali the
different things that you see in the

news, you hear about, you know, the

 

Sargent’s Court Reporting Service, Inc.
. (814) 536-8908

 

 
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 84 of 109

a

~J

12
13
14
15
16
“17
18
19
20
21
22
23
24
25

 

   
 

 

83
different protocols that we have in
place now. And let’s face it, today’s
day and age it is a very serious
allegation.

This immediately caused great
concern for not just me, but the home
and the staff that I work with as well,
like, okay, is this woman capable of

inflicting any type of harm to not only

someone here, but also herself?

 
 

PpCc, March 7th, 2016, T want to ask

you a couple of questions about the
matter involving Mr. Ray Hamm. Now,
during the course of that PDC, did you
tell Ms. Lewen that her actions
involving Mr. Ray Hamm, which she had
provided him with a complaint that she
alleges she was going to file, did you
teli her her actions were

inappropriate?

AL Yes, we did.

Q. How did she respond to that?
“A. She did not feel it was
inappropriate. She just. said, well, I

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Cc :17-cv-
ase 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 85 of 109

ww NM Fe

  

 

84
was just bringing it to his attention.
To which, you know, I responded ~-7 and
also there were other people in the PDC
as well. IT know Ms. Kim Keiser was in
it who is one of my supervisors.

We both -had questioned her then
on, you know, that is not Like your
typical procedure for doing something
like this. Tf you have 4 complaint you

 

something '
not typically write a four-page
discrimination complaint and then g°9
and hand it to somebody who they're
allegedly going to file it on.

QO. At some point in time during
that conversation did Ms. Lewen state
to you that she did not sign the
discrimination complaint?

A. Correct. Yeah. She made
reference when we prought it up that it
was inappropriate the way that.she
handled it. Her response to it was,

well, 2 never signed it anyway,r so we

talked about it.

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 

     

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 86 of 109

ae

i ao

 

 

ww N Re

 

 

 

 

   

85

ATTORNEY. BUSHINSKI:

All right. Thank you.
No further questions, Mr. 4urn.

HEARING OFFICER:

Ms. Lewen, do you have
some guestions of Mr. Bender?
CROSS EXAMINATION
BY MS. LEWEN:
QO. I don’t have prepared questions,
but you’re saying that on ~~~ in these

 

 

     

Face

not aware of all of the content of it;
right?
A. Initially no. We were made

aware of them later.

MS. LEWEN:

Okay. I don’t ---.

HEARING OFFICER:

Okay. Thank you very
much,

ATTORNEY BUSHINSKI:

All right. Thank you,
Mr. Bender. ,

HEARING OFFICER:

Thank you, Mr. Bender.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 
Case 1:17-cv-
1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 87 of 109

w MN Fe

Ay

 

12

13
14
15
i6
17
18
19
20
21
22
23
24

25

 

 

86

Before we go, We have Joint Exhibit
AA-1 and Ap-1 and we’re going to enter
that as a part of the record. You've
introduced a number of documents here,
Me. Bushinski. you do want those made
a part of the record?

ATTORNEY BUSHINSKL:

 

yes, I move for their

admission into the record.

 

 

 

 

HEARING OFFICER:

  

“Any

 

MS. DLEWEN:
No.

HEARING OFFICER:

 

 

 

 

 

 

Made a part of the

“record. Thank you very much. Thank

you, Mr. pender.

ATTORNEY BUSHINSKI:

 

 

 

 

 

 

 

t call my next witness,

Mr. Barry Blasic.

HEARING OFFICER:

 

 

 

 

 

Good morning, Mr. Blasic.
T want you to stand for a moment,

please, and raise your right hand.

ee

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 88 of 109

 

 

 

87
1 BARRY BLASIC, HAVING FIRST BEEN DULY

2 SWORN, TESTIFIED AS FOLLOWS:

ae

4 HEARING OFFICER:

5 Thank you. Please be

6 seated, Mr. Blasic. And for the record

7 your name, spelling your last name.

8 AL Barry Blasic, B-L-A-S~-I-C.

9 : HEARING OFFICER:

 

   

ae And, Mr. Blasic, you’ re.

   

 

11 employed by the Soidiers

12 Home; --7

 

 

 

| 13 A. Yes.
, 14 HEARING OFFICER:
15 --- is that correct? And
16 your position, sir? |
17 A. LPN.
18 . HEARING OFFICER:
19 And you've been in that
20 position how ‘Long?
21 A. Since December of 2011.
22 , HEARING OFFICER:
23 Thank you. You may

24 proceed.
25 ATTORNEY BUSHINSKI:!

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 89 of 109

11
12
13
14
15
16
Li
18
19
20
21
22
23
24
25

 

aA on &

 

 

88
Thank you.
DIRECT EXAMINATION
BY ATTORNEY BUSHINSKI:
Q. Mr. Blasic, when did you first
meet Nancy Lewen?
A. Specifically rT couldn't say. rt

was shortly after she was hired.

Q. And did you first meet her at

work?

 

 

QO. | fliave you eve
supervisor?

HEARING OFFICER:

Keep your voice up.

MS. STOVALL!

Keep your yoice up or I’m
going to have you move here
(indicating).

HEARING OFFICER:

This is the most
important person in the room and she
wants to make sure she hears what you
have to say, Mr. Bliasic. Okay?

A. Absolutely.
HEARING OFFICER:

 

 

Sargent’s Court Reporting Service, Inc.
(814)} 536-8908

 

 
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 90 of 109

 

 

 

 

 

 

  
  

 

89

1 Phank you, sir.

2 A. No,

3 BY ATTORNEY BUSHINSKIG

4 Qo. All right. Mx. Blasic, think

5 that you’re back in the Army again and

6 you're talking to the sergeant. So

7 Let’s do this a little ~-- we'll raise

8 our voices for both of us so the

9 stenographer can get all this. Did at
AQ $.0me L en work the

chime you.and Ms.

 

  

 

AL same shift?

12 A. Yes.

13 Q. And sometimes you did work

14 together?

15 A. Yes.

16 QO, In August of 2015, did you and
17 Nancy Lewen begin to communicate via
18 social media platform known a5

19 Facebook? |

29 A. Yes.

21 QO. Bow did it come about that you
22 began to communicate with Ms. Lewen on
23 Facebook?

24 A. She sent a friend request to me
25 which Tf accepted.

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
na wm

  

11

12
13
14
15
16
17
18
19
20
21
22
23
z24

25

 

Case 1:17-cv-
. 7-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 91 of 109

 

 

90
Now, the contact that you had

. her on Facebook is that what’s
commoniy known as Facebook messages of
posts?
A, yeah, that would be posts 1
believe.
QO. Now, perhaps some members of the

Commission are as poorly versed in
technology as ft am. Can you explain

hat_..a. Facebook post 18? Ts it

 
 

Like an e-mail messag

A. Not exactly. It would be more
_o- T would think an e-mail message is
a more one-on-one type of communication
where a Facebook post can be viewed by
multiple people.

oO. Can a Facebook post be
restricted, could be viewed privately?
A. I believe it could be, sic.

Q. Your Facebook posts with Nancy
Lewen, were they private?

A. They were posts that were public
and then there are messages that are

private.

0. Well, that’s where you need to

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536- 8908

 
: Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 92 of 109

  
 

14
15
16
17
18

“19
20
21
22
23
24
25

 

 

 

91

slp me out, Mr. Blasic, pecause I
really don’t know the difference
between a message and a post. Okay?
So when we're talking about the
communications that you had with Ms.
Lewen are we talking that you had more
Facebook posts or messages?
A. Messages.
Q. Now, are messages like e-mails?

Yes.

 

 

that peopie who are e-mailing each

other --- messaging each other on-
Facebook are the only persons seeing
those messages?

A. That is correct.

Q. Is that how you conducted your

correspondence with Nancy Lewen?

A. Yes.

QO. So the messages that you sent
back and forth to Nancy Lewen, those

were private?

A. Yes.
Q. They couldn’t be seen by anybody
else? .

 

 

 

Sargent’s Court Reporting Service, Inc,
(814) 536-8908

 

 
 

 

 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 93 of 109

 

92
1 A. No.
2 Q. All right. Did you also
3 communicate with her by means of
4 regular e-mail at some time?
Be) A. yes, iI did.
6 QO. Let’‘s go back to the Facebook
7 messages and if ft have the --- if Tf use
8 the wrong term, please correct me. All

9 right?

A Yes...

 

 

 

 

 

 

 

 

11]. How long

12 with Nancy Lewen via Facebook?
13,.A. From August of 29015 ‘til the end

14 of February of this year, 2016.
15 Q. Was there a period of time in
‘16 the month of January 2016 that you

17 stopped responding to Ms. Lewen’s

18 Facebook messages?

19 A. Yes.

20 Q. Why did you stop responding to
24 her Facebook messages in January of

22 20167

23 A. primarily because I felt that
24 her feelings towards me and my feelings
25 towards her were not the same.

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 94 of 109

 

in 2015 and 2016 was Ms. Lewen

 

93
Q. Well, I know this is a little
bit difficuit for you and you don’t
want to embarrass anybody and you don’t
want to embarrass yourself or you don’t
want to embarrass Ms. Lewen, but we’re

going to have to get into some

specifics here. Okay?
A. All right.
oO. In her Facebook messages to you

   

 

 

12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

 

 

relationship?

A. Yes.

QO. Was she.asking you out on dates?
A. Yes.

Q. Where was she asking you to go

on a date say?

A. Cleveland Museum of Art.

Q. Did she ask you to go to the
Cleveland Museum of Art one time or
mMuitiple times?

A. Multiple times.

Qo. Now, is this why you stopped

responding to her e-mail messages ~~~

“her Facebook messages in January of

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 
    
   

_,

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 95 of 109

~~ Ww Bw F&F

mn oO

 

 

 

94

2016?

A. Not specifically, no. The
reason that 1 stopped responding was
because I had agreed to go to the
museum with her and in her own words
merely as friends at that hime. And
shortly after that her response Was
that she was very happy that I had
decided to go on a date.

And i was very put off by that,

  

so <~ believe i
time that I just stopped responding to
any of her communications.

Q. All xvight. So, again, you had
concluded that Ms. Lewen wanted to have

a romantic or sexual relationship with

you?
A. Yes.
Q. And that was because of the

content of her Facebook messages?

A. Yes.

QO. This is a hard question for you
to answer with her being in the room
here, but I’m about to ask you. LT have

to put it to you. Have you ever wanted

 

  

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908 ,
 

 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 96 of 199

|

|

1 to have a romantic or sexual

2 relationship with Nancy lLewen?

3 A. No, I did not.

4 QO. After you concluded that she

5 wanted to have this relationship with

6 you, at some point in time did you

7 actually sit down with her and tell her
8 that?

9 A. Yes.

  

Q. When did that happen?

 

 

 

li} A. It was wo

12 evening when she came to relieve me

13 when I was working on the Alzheimer’s
14} unit, unit EB. And she came in, like I
15 said, to relieve me so that I could go
16 home. |

17 Q. What was her physical appearance

18 like?
19 A. She had her hair done and she
20 was wearing. makeup and Lipstick, and

21 just more time spent getting ready than

22 normal for work.
23 QO. Did you conclude that these
24 attentions, these extra attentions were

25 directed to you?

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8968
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 97 of 109

 

96
1] A. Yes.
2 QO. Now, you actually had a
3 conversation with her about a romantic
4 relationship?
5 A. We did have a conversation at
6 that time when she came in to relieve

7 me anda lot of it was precipitated by

 

8 the communications, the previous
9 communications, and then also by the
ao] fact of her appearance when she came

  
  

 

 

 

   

  

ne.

 

12 that she was, you know, trying to get

13} -my attention in that way.

14 And I at that time attempted to''
15 explain as diplomaticaily as possible

16 that-that --- you know, she and I were
17 not on the same page. And I was not

18 interested in a relationship.

19 Q. All right. Now, can you tell me

20 approximately what month this took

24 place?

22 A. I want to say January of this
23 year.

24 QO. After you had this conversation

25 with Ms. Lewen did she continue to send

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
ot

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 98 of 109

m WwW fh

I HA wm

  

 

 

97
you messages on Facebook?
A. Yes.
Q. In general terms how many did
she send you? |
A. A lot. I couldn’t say
specifically on any particular day, but
most of them were very innocuous. Tt
wasn’t until the end of February when I
received 20 or more Messages on |
Saturday .and then somewhere in the
neighborhood of 40 or more meé
Sunday of the last days of February
that I decided at that time that TI just
was completely uncomfortabie with the
situation as it was and it needed to
stop. and I would block her.
Q. Mr. Blasic, you’.re getting a
Littie ahead of me, but that’s okay.
Okay? IT know that you‘’re nervous here.
What I'd like to do is I would like to
ask you to take a look at the document
that I’m having marked as Appointing
Authority’s Exhibit Number 10.

(2/6/16 E-mail -~

produced and marked for

 

   

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 99 of 109

 

 

 

38
1 identification as
2 Appointing Authority
3 Exhibit Number 10.)
4 BY ATTORNEY BUSHINSKI:
Q. Can you identify that document
6 for the record, please?
7 A. I’m familiar with it. I7m not
8 100 percent certain if this came as ~~~
9 I’m going to assume this was a Facebook

for sure

    
 
  

 

put. -T- don't know,

 

 

41 QO. Well, this is a wor

12 message. Let me ask you this, Mr.
13 Blasic. Okay? This message that you

‘ 14 got on February 6th of 2016 was this
15 possibly as a result of the conference

16 you had with Ms. Lewen when you told

17 her that you weren’t interested in a
18 romantic relationship with her?
19 A. Ts. it possible? Yes, it is

20 possible.

21 Q. All right. Thank you. During
22 the month of January 2016, did Ms.

23 Lewen send you Facebook messages in
24 which she told you that she loved you

25 outright?

 

 

 

—_—™,

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 100 of 109

mB WD N FP

ao wl

  

12

13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

99

A. Without looking at them
specifically T'm not 100 percent sure,
but probably.

Q. Well, let’s take a look at some
of them specifically. I‘m handing you
what has been introduced into the.
record as a Joint Exhibit marked as
Appointing Authority Exhibit Number 1
and Appellant’s Exhibit Number 1.

These are; as Ms. Lewen has already

 

 

agreed, Facebook messages that passe
between the two of you.

She provided them to us. There
are quite a lot of them so that’s why
it's taking a Little bit of time for me
to get there, I’m showing you what has
--~- showing you page 32 of the exhibit
of Appointing Authority’s Exhibit
Number 1, Appellant's Exhibit Number 1
Lines 25 through 29. Can you please

read that into the record?

A. Twenty-five (25) through 297
QO. Right.
A. If you don’t need to move in.as

yefugees asap, I want you to know that

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

  

 
   
  
 

am

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 101 of 109

 

100
I Love you and when Ir was sleep

deprived and giddy the other night in

Ww Mm fF

my reddish lipstick it really turned me

4 on that you’re still so faithful to

5 your marriage vows.

6 However, I strongly suspect that
7 if I served you some alcohol with a

8 date rape drug in it you could most

9 likely cheat on your wife, even though

adthfu lf

   

approximately

 

a1 20 years or so.

12 QO. Thank you. Were other messages
13 suggestive that Ms. Lewen loved you?
14 Can you remember that? Lf you can’t,

i5 we'll move on.

16 A, T can’t remember any specific

17 ones that ~-7~ but I’m quite sure that
18 there were.

19 QO. Ali right. That’s fine. Were
20 any of her Facebook messages sexually

21 suggestive at all?

22 A, Yes.

23 QO. In what way?

24 A. At least two of them had links
25 or some screenshot, some link to

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 102 of 109

 

101
i another website that was --- that
2 showed different sexual positions.
3 QO. Did these messages, these
4 sexually suggestive messages, did they

5 make you feel uncomfortabie in any way?
6 A. Yes, they did,

7 Q. T want you to go to page 12 of

g| the exhibit, line 16 through 27.

9 Starting at line number 16, would you

10 continue --- would you read that into

 

 

   

12 A. I was stalking you this morning
13 for about ten seconds on my way out the
14 door. OMG, Barry, that was long

15 enough, you sexy thing. Honest to God,
16 from the first time I ever saw you sick

17/ E’ve always thought that you had the

18 most sexiest sick voice I have ever

19 heard in my entire life.

20 Tf you were my sweetheart I

21 would have immediately had the pressure

22 cooker whipped out and some deliciously

23 healing homemade chicken noodle soup
24 right in your mouth faster than your
25 runny nose could have ran away and hid

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 103 of 109

m Ww MN Fk

om

21
22
23

24

25

 

 

102

from me.

During the impressively speedy
cooking time I would have carried you
to bed, stripped you to your undies,
slathered your entire body with Vicks
Vapo Rub and smashed your Face into my
matronly bosom to feel your head to
test for fever. Resistance on your
part would have been futile.

If you even opened up your mouth

  
       

to protest,
drop in from my own personal stash of
Halls. You're not my sweetheart
though. And besides I'm working on

unit EB this weekend, have no social

life at home and have some typing work

to do. Sucks to be you, Barry. Hope
you feel better. Seriously, stay
hydrated.

Q. Mr. Blasic, did this. e-mail

message embarrass you?

A, Yes,
Qo. Did all these e-mail --- I’m
sorry. Did the Facebook messages

embarrass you is what IT meant to say.

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 104 of 109

 

 

103
Did this Facebook message and the
others sexually suggestive Facebook
messages, did they cause you to wish to
avoid Nancy Lewen at work?
A. Yes, they did.
QO. Do you feel that Nancy Lewen was
sexually harassing you by sending you
these sexually explicit Facebook
messages saying that she loved you,

saying that she was stalking you?

 

™,

 

   

a... ¥e
Q. ' De you feel that you are the

victim of sexual harassment from Nancy

Lewen?
A. I odo. I do, yes.
QO. Thank you. Very good. We'll

move off the subject of sexual
harassment. I know that’s a very
uncomfortable subject to taik to you
about. Let’s talk about some of the
events of February of 2016. At some
point in February of 2016, did you
block Nancy Lewen from sending you
Facebook messages?

A. Yes, I did.

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 

 

 
    

a

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 105 of 109

 

104
1 QO. Now, referring you to Appointing
2 Authority’s Exhibit Number l,
3 Appellant’s Exhibit Number 1 which you
4 have before you, is the message that
5 you.sent to Nancy Lewen the very first
6 message on page one?
7 A. Yes, it is.
8 Q. Why did you send her this
9 message blocking her on Facebook?

 

 

A. As I stated in the message, it

   

 

was just --- ages
12 coming in. It was too many references

13 to a relationship, things that I was

14 not interested in and it was just a
15 distraction. You know, I already had
16 enough issues going on in my own life,
17 going through divorce and, you know,

18 teenage kids and trying to get custody
19 and all the other things that go aiong
20 with that.

21 And this just was compounding

22 all the anxiety and everything else

23 that went along with it.

24 Qo. Mr. Blasic, again, could you ~~~

25 you know, you must consider that I’m

 

 

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 106 of 109

 

105
\ 1 technologically illiterate. How do you
2 go about stopping her from sending you
3 Facebook messages?
4 A. On Facebook you have settings

5 that you can go into and block people

6 that you have contacts with.

7 QO. After you biocked Nancy Lewen on
8 February 29th of 2006, did she send you
9 an e-mail on March lst of 2016

concerning your wife, Jennifer Blasic?

  
  

   

 

 

 

 

f

12 Q. Did that e-mail contain a copy

13 of a. letter that Nancy Lewen wrote to

( ; 14 your wife?
15] A. . Yes, it did.
L6 Q. Mr. Blasic, I’m handing you what
17 has been marked as Appointing

18 Authority's Exhibit Number li.

19 (3/2/16 E-mail --

20 produced and marked for
21 identification as

22 - Appointing Authority

23 Exhibit Number 11.)

24 BY ATTORNEY BUSHINSKI:

25 QO. | Will you take a moment to Look

 

 

 

Sargent’s Court Reporting Service, Inc.
, (814) 536-8908
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 107 of 109

 

106

1 at that document?

 

2 WITNESS COMPLIES

3 BY ATTORNEY BUSHINSKI;:

4 Oo. - Mr. Blasic, is that --~-~ the

5 document marked as Appointing

6 Authority’s Exhibit Number li is that a

7 copy of an e-mail dated March ist of
8 2016 sent to you by Nancy Lewen?

9 A. Yes, it is.

 

AO Qe.

 

 

 

 

 

cumen

   

121 anyone at PSSH?

43, A. yes, I did.

14 Qo. Did you alter this document in

15 any way or form as it was received by

16 you?

L? A. No, ne.

18 Q. So is it fair to say that it is
19 a true and correct copy of the e-mail

20 sent to you by Nancy Lewen?

24 A. Absolutely.

22 OQ. At the time you received this

23 e-mail from Nancy Lewen were you in the
24 process of being divorced from your.

25 wife, Jennifer Blasic?

 

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 1:17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 108 of 109

5
6

 

 

A. Yes, I was.
QO. , Were you divorced from your

wife, Jennifer, at the time that she

sent this?

A. No.

Q. Are: you divorced now?

A. No, I’m not.

Q. Did Nancy Lewen know that you

were in the process of being divorced

from Jennifer Blasic?

     

 

12
13
14

45
16
17
18
19
20

21

22
23
24

25

 

 

How did she know that?

QO.

A. Probably because I toid her,
Q. You discussed this with her?
A. Yes. Yes, I discussed it with
many of my co-workers. It was very

well known.

QO. As to the letter that Ms. Lewen
wrote to your wife, do you know when
she sent that to your wife?

A, It would have been on the date

of the e-mail, March lst.

Q. Or March 2nd? Well, let’s not
go there. Let me withdraw that
question, Okay.

 

Sargent’s Court Reporting Service, Inc.
{814} 536-8908

 

 
Case 1:17-cv-
17-cv-00148-SPB Document 115-1 Filed 06/10/20 Page 109 of 109

 

 

 

 

 

 

 

108

1 ATTORNEY BUSHINSKI?

2 Where is that now, the

3 next one? send that to Mr. Zurn.

4 MS. STOVALL:

5 Yeah, he has it.

6 BY ATTORNEY BUSHINSKI:

7 QO. I‘m showing yo what I‘ve marked

8 as Appointing Authority’s Exhibit

9 Number 12.

 

produced an

12 identification as

13 Appointing Authority
(

14 Exhibit Number 12.)}

15 BY ATTORNEY BUSHINSKI:

 

 

16 Q. Can you 4dentify this document
17 for the record?

18 A. Yes, this is an e-mail that I

19 received. I believe this is my work

20 e-mail, my Commonwealth e-maii with @

21 tracking number regarding the letter

 

 

 

 

22 that we were just digcussing to my
23 wife.
24 Q. go it’s a tracking number?
25 A. Yes.

( |

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
